DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the claimed “publisher resource” is not introduced in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “the content suppression system,” “content inventory exchange,” and “publisher resource,” in claims 1-3, 5, 8-9, 11-14, and 16-19.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “the content suppression system,” “content inventory exchange,” and “publisher resource,” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entirety of the claimed functions of these elements and to clearly link the structure, material, or acts to the elements and their claimed functions.  The specification introduces “the content suppression system” and “content inventory exchange,” and describes their functions and the specification also discloses sufficient structure for performing the functions but the specification does not clearly link structure, material, or acts, to “the content suppression system” and “content inventory exchange.”  The structure, material, or acts, that comprise “the content suppression system” and “content inventory exchange” are not clearly set forth in the specification.  The “publisher resource” is not introduced in the specification.  Publishers and resources are introduced but there is no introduction of a “publisher resource” element in connection with structure, material, or acts, capable of performing the claimed functions. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (step 2B).  Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 189 L. Ed. 2d 296, 2014 U.S. LEXIS 4303, 110 U.S.P.Q.2D (BNA) 1976, 82 U.S.L.W. 4508, 24 Fla. L. Weekly Fed. S 870, 2014 WL 2765283 (U.S. 2014); MPEP 2106.
Step 1:
In the instant case claims 1-11 are directed to a process, claims 12-16 are directed to a machine, and claims 17-20 are directed to a manufacture.  All claims are therefore within statutory categories.  See MPEP 2106.03, Eligibility Step 1.
Step 2A, Prong 1:
 These claims also recite, inter alia,
“receiving, by a content suppression system …a login request identifying an account of a user; receiving, by the content suppression system and through the account of the user, user-specified data for suppressing content presented to the user; receiving, by a content inventory exchange, an announcement message generated by a publisher resource, where the announcement message includes a user account identifier that uniquely identifies the account of the user and a request for the content inventory exchange to provide a content item from a set of available content items provided by third parties relative to the user for presentation in the publisher resource provided by a publisher that differs from the third parties; matching, by the content inventory exchange, the user account identifier received in the announcement message to an instance of the user account identifier that was stored by the content inventory exchange; and transmitting, … for presentation in the publisher resource in response to the announcement message, content other than that in a set of available content items provided by the third parties that are blocked based on the user-specified data, wherein the transmitting is performed without requiring a registration of the user with the publisher of the publisher resource.” Claim 1.

A careful analysis of the above limitations, each on its own and all together combined, results in the conclusion that each on its own recites an abstract idea and in combination they altogether simply recite a more detailed abstract idea.  The recited abstract idea falls within the grouping of abstract ideas described as certain methods of organizing human activity, for example commercial interactions (including advertising, marketing or sales activities or behaviors; business relations).  See MPEP 2106.04(a); 2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register (84 FR 50), January 7, 2019 (2019 PEG); Step 2A1.  The claims must therefore be analyzed under the second prong of the 2019 PEG, step 2A (MPEP 2106.04(d)).
Step 2A, Prong 2:
In order to address prong 2 (MPEP 2106.04(d); 2019 PEG, Step2A2) we must identify whether there are any additional elements beyond the abstract ideas and determine whether those additional elements (if there are any) integrate the abstract idea into a practical application.  MPEP 2106.04(d); 2019 PEG, Step2A2, 84 FR 50.  The additional elements in the present claims are a user device in all claims, one or more computers in claims 12-20, one or more storage devices in claims 12-16, and one or more non-transitory computer storage media in claims 17-20.  These additional elements have been considered individually, in combination, and altogether as a whole together with the functions they perform, e.g., the user device is an input output node standing in the position of the user and the computer(s) and storage devices or media are broadly and generally recited as following instructions to implement all steps in terms of the intended results of functionally nonspecific activities.  These additional elements do not integrate the judicial exception into a practical application because the claims lack any showing indicating to what the abstract elements are practically applied.  The substantive process is recited only by descriptions of abstract intended results of the steps without indicating any particular functional acts performed by any device or structural element to perform the steps or otherwise obtain the intended results.  The additional elements do not improve the functioning of any computer or other technology or technical field, they do not apply the judicial exception with or by use of a particular machine, they do not transform or reduce a particular article to a different state or thing, and they fail to apply or use the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  See MPEP 2106.05.
	The disclosure does not describe any improvements to the functioning of a computer or to any other technology or technical field.  This improvement would further need to be identifiable as the subject matter appearing in the claims. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies technical improvements realized by the claim over the prior art. The disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  MPEP 2106.05(a).
Claim limitations can integrate a judicial exception into a practical application by implementing the judicial exception with or using it in conjunction with a particular machine or manufacture that is integral to the claim.  A general purpose computer that applies a judicial exception by use of generic computer functions does not qualify as a particular machine.  Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014); MPEP 2106.05(b),(f).  There are no particular machines or manufactures identified in the present claims.  Any claimed elements that are not abstract are identified broadly and generally as applying the method, and the method itself is described only by way of the intended functional results of unidentified activities, without reference to any particular functional acts or specific functions performed by any particularly identified machines, and without reference to its use in conjunction with any particular item of manufacture.
The claims do not effect the transformation or reduction of a particular article to a different state or thing.  Changing to a different state or thing means more than simply using an article or changing the location of an article.  A new or different function or use can be evidence that an article has been transformed.  Purely mental processes in which data, thoughts, impressions, or human based actions are "changed" are not considered a transformation.  MPEP 2106.05(c).
The claims do not apply or use the judicial exception in any other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  As a result the claim as a whole appears to be a drafting effort designed to monopolize the exception. MPEP 2106.05(e),(h).
The additional elements have not been found to integrate the abstract idea into a practical application.
Step 2B:
Although the additional elements have not been found to integrate the abstract idea into a practical application the claims could still be eligible if they recite additional elements that amount to an inventive concept (“significantly more” than the judicial exception).  MPEP 2106.05; 2019 PEG, step 2B.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the sparse additional elements of the claim are mere props supporting instructions to implement an abstract idea or other exception on a computer. MPEP 2106.05(f).  The claims invoke computers or other machinery merely as tools to perform an abstract process.  Simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more.  Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 2015 U.S. App. LEXIS 9721, 115 U.S.P.Q.2D (BNA) 1090 (Fed. Cir. 2015) (“relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”); MPEP 2106.05(f)(2). The elements are recited at a high level of generality, merely implement abstract ideas using generic computers, and fail to present a technical solution to a technical problem created by the use of the surrounding technology.  Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself.  See Ret. Capital Access Mgmt. Co. v. U.S. Bancorp, 611 Fed. Appx. 1007, 2015 U.S. App. LEXIS 14351 (Fed. Cir. 2015) (“It may be very clever; it may be very useful in a commercial context, but they are still abstract ideas,” said Circuit Judge Alan Lourie.).  MPEP 2106.05(h).
No technical problem is indicated and the claims are not directed to a technical solution to such a problem.  The method claimed is a nontechnical series of steps. This conclusion is supported by applicant's disclosure, which elaborates upon the performance of the presently claimed method at length by describing the abstract ideas in great detail while only incidentally or tangentially explaining the preexisting (prior art) computer equipment, without identifying any technical problem that arises within said equipment and without offering a technical solution to any such problem.  It ultimately only describes the abstract idea while indicating the intention to “apply it.”  The claimed subject matter merely takes advantage of an opportunity created by computers to use them as a tool for implementing a business plan, rather than solving a problem created by the computers.  An equivalent business plan could be implemented without a computer (though it might be more cumbersome), and in any case merely confining the abstract idea to a particular field is insufficient to render it eligible subject matter.  The claimed invention is patent ineligible because the innovative aspect (if there is one) is an entrepreneurial rather than a technological one.  Bilski v. Kappos, 130 S. Ct. 3218, 3245; 177 L. Ed. 2d 792, 822; 2010 U.S. LEXIS 5521, 73; 95 U.S.P.Q.20 (BNA) 1001 (2010) (citing Merges, Property Rights for Business Concepts and Patent System Reform, 14 Berkeley Tech. L. J. 577, 585 (1999)); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. Nov. 14, 2014) (“A rule holding that claims are impermissibly abstract if they are directed to an entrepreneurial objective, such as methods for increasing revenue, minimizing economic risk, or structuring commercial transactions, rather than a technological one, would comport with the guidance provided in both Alice and Bilski.” Mayer, J, concurring).
Finally, dependent claims 2-11, 13-16, and 18-20, do not add "significantly more" to establish eligibility because they merely recite additional abstract ideas that further describe the identification and manipulation of data used in implementing the abstract idea.  A more detailed abstract idea is still abstract.  PricePlay.com, Inc. v. AOL Adver., Inc., 627 Fed. Appx. 925, 2016 U.S. App. LEXIS 611, 2016 WL 80002 (Fed. Cir. Jan. 7, 2016) (in addressing a bundle of abstract ideas stacked together during oral argument, U.S. Circuit Judge Kimberly Moore said, "All of these ideas are abstract…. It’s like you want a patent because you combined two abstract ideas and say two is better than one.").
All of the above leads to the conclusion that additional claim elements do not provide meaningful limitations to transform the claimed subject matter into significantly more than an abstract idea.  MPEP 2106.05; 2019 PEG, step 2B.  As a result the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter because they recite an abstract idea without being directed to a practical application, and they do not amount to significantly more than the abstract idea.  MPEP 2106.05; 2019 PEG, supra.
The preceding analysis applies to all statutory categories of invention.  Accordingly, claims 1-20 are rejected as ineligible for patenting under 35 USC 101 based upon the same analysis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-7 and 11-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Matz (Pub. No. US 2004/0168121 A1).
Matz teaches all the limitations of claims 1-7 and 11-20.  For instance Matz discloses a method comprising a content suppression system receiving a request for content and suppressing certain content based on a user profile.  Matz further teaches, regarding
Claim 1. A method performed by one or more data processing apparatus, the method comprising:	●	receiving, by a content suppression system and from a user device, a login request identifying an account of a user (claims 1, 12, 17; see at least ¶0091 “user profile selection input from the user I/O module 318 that identifies one of the user profiles. The data received from the user I/O 318 may be a password, a pin number, or some other unique identifying information”);	●	 receiving, by the content suppression system and through the account of the user, user-specified data for suppressing content presented to the user (claims 1, 12, 17; see at least abstract “blocks content based on a user profile. … user may … choose that substitute content be automatically presented without prompting,” figs. 4, 8, 12-13,  18);	●	 receiving, by a content inventory exchange, an announcement message generated by a publisher resource, where the announcement message includes a user account identifier that uniquely identifies the account of the user and a request for the content inventory exchange to provide a content item from a set of available content items provided by third parties relative to the user for presentation in the publisher resource provided by a publisher that differs from the third parties (claims 1, 12, 17; see at least figs. 1, 20-22; ¶0051 describes operation of the system including by exchange of messages over the network requesting performance of the various steps, ¶0053 “receives requests from the client…. In the response to the request, the server 302 uses a send module 310 to send multiple, tagged data streams of content to the client”);	●	 matching, by the content inventory exchange, the user account identifier received in the announcement message to an instance of the user account identifier that was stored by the content inventory exchange (claims 1, 12, 17; see at least figs. 11, 17-18; ¶0014 “field in the tag from the tagged content matches a field in a tag in the user profile,” ¶0044 “Upon receipt of data stream 110 and its associated tag 112, the desktop computer client 104 evaluates the tag 112 and the user profile 118 to determine if the data stream 110 is to be blocked”); and	●	transmitting, to the user device for presentation in the publisher resource in response to the announcement message, content other than that in a set of available content items provided by the third parties that are blocked based on the user-specified data, wherein the transmitting is performed without requiring a registration of the user with the publisher of the publisher resource (claims 1, 12, 17; see at least abstract, figs. 16, 21-22; Please note: a thorough review of the reference indicates that no registration with the publisher is required because no registration or other equivalent feature is described.).Claim 2. The method of claim 1, further comprising, before receiving the announcement message generated by the publisher resource:	●	transmitting, by the content suppression system and to the user device, the user account identifier that uniquely identifies the account of the user relative to other accounts (claims 2, 13, 18; see at least figs. 4, 7, 11; ¶0007 “provider transmits a unique piece of data to users' computers so that the content provider can later recognize when a user revisits,” ¶0089 “Each of the user profiles 714, 716, and 718 are identified by unique identifiers.”  Please note: although this is disclosed it is also examiner’s position is that the sole purpose of a user account identifier globally (across virtually all arts) is to identify a user account as a unique user account relative to other accounts.).Claim 3. The method of claim 2, further comprising, before receiving the announcement message generated by the publisher resource:	●	storing, by the content inventory exchange and in an index of account identifiers, an instance of the user account identifier in a data structure (claims 3, 14, 19; see at least figs. 4, 7, 11; ¶¶0007, 0089).Claim 4. The method of claim 1, wherein the user-specified data is received before receiving the announcement message (claims 4, 15, 20; see at least ¶¶0044, 0077, 0079).Claim 5. The method of claim 1, wherein the content transmitted to the user device for presentation in the publisher resource in response to the announcement message causes a blank image or video of zero duration to be presented in a content slot in a display of the user device (claims 5, 16; see at least abstract, figs. 16, 21).Claim 6. The method of claim 1, further comprising:	●	transmitting a request to receive announcement messages for content inventory units associated with data comprising the user account identifier (claim 6; see at least ¶¶0051, 0053, 0091).Claim 7. The method of claim 6, in which the data comprising the user account identifier is for a cookie (claim 7; see at least ¶¶0007).Claim 11. The method of claim 1, further comprising:	●	receiving, by the content suppression system and from the user, a set of rules specifying a list of publisher resources on which the user-specified data is eligible for presentation, wherein transmitting the content in response to the announcement message is conditioned on the announcement message being generated by one of the publisher resources included in the list of publisher resources (claim 11; see at least figs. 15, 22; ¶¶0044, 0106).Claim 12. A system comprising:	●	one or more computers (claim 12; see at least ¶¶0002, 0007, 0018); and	●	one or more storage devices communicatively coupled to the one or more computers, wherein the one or more storage devices store instructions that, when executed by the one or more computers, cause the one or more computers to implement a content management system configured to perform operations comprising:	●	receiving, by a content suppression system and from a user device, a login request identifying an account of a user (claims 1, 12, 17; see at least ¶0091 “user profile selection input from the user I/O module 318 that identifies one of the user profiles. The data received from the user I/O 318 may be a password, a pin number, or some other unique identifying information”);	●	 receiving, by the content suppression system and through the account of the user, user-specified data for suppressing content presented to the user (claims 1, 12, 17; see at least abstract “blocks content based on a user profile. … user may … choose that substitute content be automatically presented without prompting,” figs. 4, 8, 12-13,  18);	●	 receiving, by a content inventory exchange, an announcement message generated by a publisher resource, where the announcement message includes a user account identifier that uniquely identifies the account of the user and a request for the content inventory exchange to provide a content item from a set of available content items provided by third parties relative to the user for presentation in the publisher resource provided by a publisher that differs from the third parties (claims 1, 12, 17; see at least figs. 1, 20-22; ¶0051 describes operation of the system including by exchange of messages over the network requesting performance of the various steps, ¶0053 “receives requests from the client…. In the response to the request, the server 302 uses a send module 310 to send multiple, tagged data streams of content to the client”);	●	 matching, by the content inventory exchange, the user account identifier received in the announcement message to an instance of the user account identifier that was stored by the content inventory exchange (claims 1, 12, 17; see at least figs. 11, 17-18; ¶0014 “field in the tag from the tagged content matches a field in a tag in the user profile,” ¶0044 “Upon receipt of data stream 110 and its associated tag 112, the desktop computer client 104 evaluates the tag 112 and the user profile 118 to determine if the data stream 110 is to be blocked”); and	●	transmitting, to the user device for presentation in the publisher resource in response to the announcement message, content other than that in a set of available content items provided by the third parties that are blocked based on the user-specified data, wherein the transmitting is performed without requiring a registration of the user with the publisher of the publisher resource (claims 1, 12, 17; see at least abstract, figs. 16, 21-22; Please note: a thorough review of the reference indicates that no registration with the publisher is required because no registration or other equivalent feature is described.).Claim 13. The system of claim 12, wherein the operations further comprise, before receiving the announcement message generated by the publisher resource:	●	transmitting, by the content suppression system and to the user device, the user account identifier that uniquely identifies the account of the user relative to other accounts (claims 2, 13, 18; see at least figs. 4, 7, 11; ¶0007 “provider transmits a unique piece of data to users' computers so that the content provider can later recognize when a user revisits,” ¶0089 “Each of the user profiles 714, 716, and 718 are identified by unique identifiers.”  Please note: although this is disclosed it is also examiner’s position is that the sole purpose of a user account identifier globally (across virtually all arts) is to identify a user account as a unique user account relative to other accounts.).Claim 14. The system of claim 13, wherein the operations further comprise, before receiving the announcement message generated by the publisher resource:	●	storing, by the content inventory exchange and in an index of account identifiers, an instance of the user account identifier in a data structure (claims 3, 14, 19; see at least figs. 4, 7, 11; ¶¶0007, 0089).Claim 15. The system of claim 12, wherein the user-specified data is received before receiving the announcement message (claims 4, 15, 20; see at least ¶¶0044, 0077, 0079).Claim 16. The system of claim 12, wherein the content transmitted to the user device for presentation in the publisher resource in response to the announcement message causes a blank image or video of zero duration to be presented in a content slot in a display of the user device (claims 5, 16; see at least abstract, figs. 16, 21).Claim 17. One or more non-transitory computer storage media (claim 17; see at least ¶¶0018, 0042, 0048) storing instructions that when executed by one or more computers cause the one or more computers to implement a content management system configured to perform operations comprising:	●	receiving, by a content suppression system and from a user device, a login request identifying an account of a user (claims 1, 12, 17; see at least ¶0091 “user profile selection input from the user I/O module 318 that identifies one of the user profiles. The data received from the user I/O 318 may be a password, a pin number, or some other unique identifying information”);	●	 receiving, by the content suppression system and through the account of the user, user-specified data for suppressing content presented to the user (claims 1, 12, 17; see at least abstract “blocks content based on a user profile. … user may … choose that substitute content be automatically presented without prompting,” figs. 4, 8, 12-13,  18);	●	 receiving, by a content inventory exchange, an announcement message generated by a publisher resource, where the announcement message includes a user account identifier that uniquely identifies the account of the user and a request for the content inventory exchange to provide a content item from a set of available content items provided by third parties relative to the user for presentation in the publisher resource provided by a publisher that differs from the third parties (claims 1, 12, 17; see at least figs. 1, 20-22; ¶0051 describes operation of the system including by exchange of messages over the network requesting performance of the various steps, ¶0053 “receives requests from the client…. In the response to the request, the server 302 uses a send module 310 to send multiple, tagged data streams of content to the client”);	●	 matching, by the content inventory exchange, the user account identifier received in the announcement message to an instance of the user account identifier that was stored by the content inventory exchange (claims 1, 12, 17; see at least figs. 11, 17-18; ¶0014 “field in the tag from the tagged content matches a field in a tag in the user profile,” ¶0044 “Upon receipt of data stream 110 and its associated tag 112, the desktop computer client 104 evaluates the tag 112 and the user profile 118 to determine if the data stream 110 is to be blocked”); and	●	transmitting, to the user device for presentation in the publisher resource in response to the announcement message, content other than that in a set of available content items provided by the third parties that are blocked based on the user-specified data, wherein the transmitting is performed without requiring a registration of the user with the publisher of the publisher resource (claims 1, 12, 17; see at least abstract, figs. 16, 21-22; Please note: a thorough review of the reference indicates that no registration with the publisher is required because no registration or other equivalent feature is described.).Claim 18. The non-transitory computer storage media of claim 17, wherein the operations further comprise, before receiving the announcement message generated by the publisher resource:	●	transmitting, by the content suppression system and to the user device, the user account identifier that uniquely identifies the account of the user relative to other accounts (claims 2, 13, 18; see at least figs. 4, 7, 11; ¶0007 “provider transmits a unique piece of data to users' computers so that the content provider can later recognize when a user revisits,” ¶0089 “Each of the user profiles 714, 716, and 718 are identified by unique identifiers.”  Please note: although this is disclosed it is also examiner’s position is that the sole purpose of a user account identifier globally (across virtually all arts) is to identify a user account as a unique user account relative to other accounts.).Claim 19. The non-transitory computer storage media of claim 18, wherein the operations further comprise, before receiving the announcement message generated by the publisher resource:	●	storing, by the content inventory exchange and in an index of account identifiers, an instance of the user account identifier in a data structure (claims 3, 14, 19; see at least figs. 4, 7, 11; ¶¶0007, 0089).Claim 20. The non-transitory computer storage media of claim 17, wherein the user-specified data is received before receiving the announcement message (claims 4, 15, 20; see at least ¶¶0044, 0077, 0079).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matz (Pub. No. US 2004/0168121 A1) in view of Knapp et al. (US Pub. No. 2010/0145809 A1).
		Matz teaches all of the above as noted in the rejection under 35 USC 102.   It teaches, a) a request to deliver content to a user, b) a user request that content be suppressed, c) replacement content for content that has been suppressed, and d) a user profile indicating preferences, but does not explicitly disclose a credit balance value of the account of the user.
		Knapp also teaches a) a request to deliver content to a user, b) a user request that content be suppressed, c) replacement content for content that has been suppressed, and d) a user profile indicating preferences, and further discloses a credit balance value of the account of the user.  Knapp teaches regarding

Claim 8. The method of claim 1, further comprising:	●	reducing, by the content suppression system, a credit balance value of the account of the user based on a minimum amount required for presentation of third party content in response to the announcement message (claim 8; see at least figs. 1, 3; ¶¶0015, 0033-0034, 0039).Claim 9. The method of claim 8, wherein reducing, by the content suppression system, the credit balance value in response to the announcement message comprises reducing the credit balance value by an amount depending on the announcement message (claim 9; see at least figs. 1, 3; ¶¶0015, 0033-0034, 0039).Claim 10. The method of claim 8, further comprising:	●	transmitting a usage report to the user device reflecting allocations of content inventory units to the user-specified data and corresponding changes in the credit balance value (claim 10; see at least fig. 1, ¶¶0033-0034, 0055-0056, 0060).

Therefore it would have been obvious to one of ordinary skill in the art at the time of invention (for pre-AIA  applications) or filing (for applications filed under the AIA ) to modify the method of Matz to include a credit balance value of the account of the user, as taught by Knapp since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable and would result in an improvement.  This is because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features even from a variety of technical fields into methods and systems implemented using similar technological structures (i.e., generic computer and/or network hardware such as processors, servers, etc.).  In this case the areas of technical endeavor are nonetheless similar and overlapping.
Applicant has not disclosed that the added feature solves any stated problem or is for any particular purpose beyond the performance of the functions they performed separately and since each element and its function are shown in the prior art the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  It would therefore have been an obvious matter of design choice to include the feature from Knapp in the method of Matz.  Furthermore the combination solved no long felt need.  Incorporating cumulative known features is additionally obvious to one of ordinary skill in the art because doing so increases commercial use of a method by attracting users that previously might have chosen between one of the previously known methods.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	●	Shenfield et al., Pub. No. US 2011/0167458 A1: teaches advertising requests by applications on a subscriber terminal that are met by delivery client operating as a facade and a mediator client that filters and provides content based on application preferences.  application preferences may be user preferences.
	●	Bartels et al., Pub. No. US 2007 /0204223 A1: teaches replacing unwanted content with wanted content based on user input in various delivery formats.
	●	Klappert, Pub. No. US 2013/0031579 A1: teaches allowing users to subscribe to a service that would allow them to substitute premium content in place of ads.
	●	Sorkin et al., Patent No. US 7,945,585 B1: teaches solicited delivery of targeted content to a user wherein the content is targeted based on user profile information selected by the user or by selection criteria of another entity and user selected criteria can be overridden.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122. The examiner can normally be reached Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        December 16, 2022